Order entered September 18, 2017.




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-17-00678-CR

                         THYREN CLENT JUSTUS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 363rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F-1653093-W

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.




                                                   /s/   DAVID EVANS
                                                         JUSTICE